Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
Applicant's amendments filed on 10/12/2022 have been entered. Claims 1-6 and 10-11 are currently under examination on the merits. 
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al (US 2003/0112520, ‘520 hereafter).
Regarding claims 1-6, ‘520 discloses an anti-glare film comprising a transparent substrate layer, and an antiglare layer formed on the substrate ([0069]), wherein the antiglare layer is a cured product of a curable composition comprising one or more polymers including an acrylic polymer, and a curable resin being a polyfunctional (meth)acrylate ([0051]-[0058], Examples 3-5, [0106]-[0108]), and the composition can be phase separated through spinodal decomposition ([0058]-[0064], [0093]). ‘520 also discloses that the antiglare film has a haze being higher that 30% and gloss being lower than 21% (Table 1, Example 3, 22/150=0.15=15%, note that the gloss value in this table is an absolute gloss value obtained by gloss meter according to JIS K7105. Based on the regular plastic film without anti-glare treatment, the gloss is around 150, thus the percentage as claimed should be around 15%). ‘520 does not expressly set forth that the antiglare film has chromaticity b* as presently claimed, however, since the antiglare layer formed from acrylic-based composition by spinodal decomposition and has haze and gloss in the presently claimed, which is substantially identical to the antiglare layer as claimed in the present application; it is reasonable to expect that the antiglare film of ‘520 would have possessed chromaticity b* satisfying the presently claimed range, in absence of an objective showing to the contrary (See MPEP 2112).
Regarding claims 10 and 11, ‘520 also discloses a display comprising the antiglare film ([0096]).
Claims 1-6 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al (US 2003/0112520, ‘520 hereafter) in view of Ito (JP 2003-121618, of record, ‘618 hereafter).
Regarding claims 1-6, ‘520 discloses an anti-glare film comprising a transparent substrate layer, and an antiglare layer formed on the substrate ([0069]), wherein the antiglare layer is a cured product of a curable composition comprising one or more polymers including an acrylic polymer, and a curable resin being a polyfunctional (meth)acrylate ([0051]-[0058], Example 3-5, [0106]-[0108]), and the composition can be phase separated through spinodal decomposition ([0058]-[0064], [0093]). ‘520 also discloses that the antiglare film has a haze being higher that 30% and gloss being lower than 21% (Table 1, Example 3, 22/150=0.15=15%, note that the gloss value in this table is an absolute glass value obtained by gloss meter according to JIS K7105. Based on the regular plastic film without anti-glare treatment, the gloss is around 150, thus the percentage as claimed should be around 15%). ‘520 does not expressly set forth that the antiglare film has chromaticity b* as presently claimed, however, ‘618 discloses an anti-glare film with high haze being greater than 30% and having an absolute value of chromaticity b* being in a range of -5 to 2 ([0054], [0055]), which renders the light scattering film (reading upon anti-glare film) having neutral color of reflected light ([0055]). In light of these teachings, one of ordinary skill in the art would have been motivated to adjust chromaticity b* as taught by ‘618, to modify the anti-glare film of ‘520, in order to render the anti-glare film having neutral color of reflection. 
Regarding claims 10 and 11, modified ‘520 teaches all the limitations of claim 1, ‘520 also discloses a display comprising the antiglare film ([0096]).

Response to Arguments
Applicant's arguments filed on 10/12/2022 have been fully considered but they are moot in view of the new grounds of rejection in light of Applicant’s amendment. Arguments which are still deemed relevant are addressed below.
Applicant argues that the prior art references fail to recognize and address the difficulties in achieving coloration and anti-glare properties in a compatible manner, thus the skilled artisan would not be motivated to modify the cited reference cited reference in order to produce an anti-glare film having the presently claimed properties. However, it is patent examiner’s position that reference ‘520 discloses an antiglare film formed from a composition having an acrylic-based polymer and polymerizable acrylate monomer (Example 3-4, [0106], [0107]), which is similar to the composition used in the present application (See Example 3), thus it is reasonable to expect that the anti-glare film of ‘520 would have possessed the similar properties, including the properties as presently claimed, in absence of an objective showing to the contrary. In addition, the cited reference ‘618 expressly teaches that antiglare having b* value in the presently claimed range provides neutral reflection ([0054], [0055]), thus one of ordinary skill in the art would have been motivated to adjust the b* value of an anti-glare film to render the optical film having neutral reflection (non-coloring properties). 
For the reasons set forth here and of record, the claims stand properly rejected. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RUIYUN ZHANG/Primary Examiner, Art Unit 1782